ORDER PER CURIAM: Appellant Luis Morales-Hernandez was convicted of voluntary manslaughter and armed criminal action following a jury trial in the Circuit Court of Clay County. Morales appeals, arguing that the circuit court abused its discretion by improperly admitting testimony concerning threats Morales made to another person two weeks before the murder. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).